Citation Nr: 1133781	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to September 2006.  This included service on foreign deployment.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The weight of the evidence does not show that the Veteran's preexisting flat feet disability was aggravated by his service or is proximately aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for flat feet have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310, 4.9 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in early August 2008 of the criteria for establishing service connection, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is granted.  As this letter fully addressed all notice elements and was supplied in advance of the initial adjudication of the claim by the RO, who in this case also is the AOJ, in September 2008, the Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and VA treatment records.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.

A VA general medical examination was afforded to the Veteran in February 2007.  Although the purpose of this examination was to address disabilities unrelated to his feet raised in a previous claim, it also addressed his feet.  The examiner reviewed the claims file, interviewed the Veteran regarding his past and present relevant symptomatology, and conducted a physical assessment as well as pertinent diagnostic testing.  The examiner then diagnosed a foot disability.  No opinion as to whether or not this disability has an etiological relation to service was provided.  As a result, the Board requested such an opinion from a podiatric specialist with the Veterans Health Administration (VHA).  It was supplied by B.B., DPM, in May 2011 after extensive review of the claims file.  Since the examination and podiatric specialist's opinion resolved all questions necessary to adjudicate the Veteran's claim, the Board finds that they were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Significantly, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for flat feet.  He and his representative argue that this disability worsened due to his service.

Direct service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

As an alternative to establishing the second and third prongs in Hickson, direct service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing direct service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).  

Clear and unmistakable evidence is required to rebut the presumption of aggravation where a preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Direct service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

In July 1994, several months prior to his entry into service, the Veteran was given a medical examination.  The Report of Medical Examination produced as a result reveals that he was found to have asymptomatic moderate pes planus.  As such, the Report also reveals that his feet were given an abnormal clinical evaluation.

A service treatment record dated in March 2006 reflects the Veteran's complaint of pain in the top portion of his left heel, at the insertion of the Achilles, while walking and running over the previous three days.  He denied any injury to his left foot.  Physical assessment showed that he did not experience tenderness with palpation of the Achilles insertion, lateral or medial malleoli, or of the mid foot.  He also did not experience pain over the plantar fascia.  The Veteran had full range of motion, and the anterior drawer test was negative bilaterally.  A diagnosis of tendonitis Achilles was provided.  It was noted that this condition was likely secondary to an overuse syndrome.  

The Veteran was discharged in September 2006 due to a disability unrelated to his feet.  Indeed, his feet were not even mentioned in the documents associated with his Medical Board proceedings or at his separation physical.

At the February 2007 VA general medical examination, the examiner noted that pes planus was found at the Veteran's 1994 entrance examination.  The examiner then solicited information from the Veteran, who indicated that his foot pain had gotten progressively worse since its onset in 1994.  He also indicated that his pain was in the heel plantar surface, that it manifested after he exercised for two weeks, that he had no limitations with standing, and that he could walk more than one-quarter mile but less than one mile.  Physical assessment found no objective evidence of painful motion or pain on manipulation bilaterally, but there was objective evidence of tenderness over the plantar heel area of the left foot.  No swelling, instability, weakness, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, pronation, malalignment of any part of the foot, or muscle atrophy was found with respect to either foot.  There also was no evidence of abnormal weight bearing in either foot, and the location of the weight bearing line was medial to great toe in both.  However, no arch was present on weight bearing or non weight bearing bilaterally.  Left and right heel valgus was zero degrees.  No impact was noted with respect to the Veteran's gait.  He had full range of motion with pain over the proximal plantar fascia bilaterally.  X-rays showed bilateral pes planus.  The examiner diagnosed the Veteran with pes planus and indicated that this disability was both congenital and acquired.

The Veteran stated in his June 2008 claim that he had flat feet before joining the military.  He also stated his belief that this condition was aggravated by the demands on his feet from military activities.  Finally, the Veteran stated that he was treated numerous times by field medics for foot related problems during service.

VA treatment records dated from August 2008 to February 2009 have been associated with the claims file.  No reference to the Veteran's feet is made in them.

The Veteran's representative argued in the Veteran's February 2009 notice of disagreement (NOD) that the Veteran's pre-existing pes planus was aggravated by his service because his in-service duties required him to be on his feet all day nearly every day.

In his April 2009 substantive appeal, the Veteran indicated his desire to appeal "on a direct and secondary basis."

As was noted earlier in this decision, the Board requested an opinion from a VHA podiatry specialist.  It was supplied by B.B., DPM, in May 2011 after extensive review of the claims file, who opined that it is less likely than not (less than 50% probability) that the Veteran's flat feet disability during service was beyond natural progression.  Noted in this regard was that the Veteran did not seek treatment for this disability during service and did not report that such a disability was problematic during his deployment.

Based on the above, the Board finds that service connection for flat feet is not warranted.  Neither the requirements for direct service connection nor the requirements for secondary service connection have been met.

Establishing both direct and secondary service connection requires manifestation of a current disability.  It is undisputed that the Veteran has a current flat feet disability.  Pes planus was diagnosed by the examiner who conducted the February 2007 VA general medical examination.  

The examiner who conducted this examination indicated that the Veteran's diagnosed pes planus was congenital as well as acquired.  No indication was provided, during this examination or otherwise, as to whether his pes planus to the extent it is congenital is a congenital disease or a congenital defect.  The Board concludes that it is a congenital disease for two reasons.  First, the Veteran's pes planus was characterized as moderate on one occasion.  Readily inferred from this is that the severity of this disability is variable like a congenital disease rather than static in nature like a congenital defect.  Second, the Veteran is not prejudiced by considering the congenital portion of his pes planus to be a congenital disease for which service connection may be established whereas he would be if it were considered to be a congenital defect for which service connection may not be established.  

Turning to direct service connection, the Board finds that this case concerns in-service aggravation of a preexisting disease rather than in-service incurrence of a disease for several reason.  First, this finding of preexistence follows from the determination of the examiner who conducted the February 2007 VA general medical examination that the Veteran's pes planus is partially congenital.  Second, the Veteran himself indeed indicated that he had flat feet prior to service.  Finally, the presumption of entering service in sound condition does not apply to pes planus here; Clinical examination of the Veteran's feet indeed was abnormal in July 1994, prior to his entry into service, as asymptomatic moderate pes planus was noted.  

The Board finally finds that the presumption of in-service aggravation of a preexisting disease does not apply to the Veteran's pes planus.  As the Veteran and his representative contend, it is likely that service placed demands on his feet such as requiring him to be on them for long periods.  Yet all the evidence of record, to include that prior to, during, and subsequent to service, does not show that this disability underwent an in-service increase in severity outside of that attributable to natural progression.  

The Veteran has reported being treated numerous times by military field medics for foot related problems and symptomatology, particularly pain, which has progressively worsened since 1994.  He is competent in this regard because such events and symptoms are within his personal experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303.  His credibility in this regard is somewhat lacking, however.  His report is not supported by the evidence from the time of his service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Voluminous service treatment records, six folders full, have been associated with the claims file.  They contain only one incident in March 2006 in which the Veteran complained of foot pain.  Even then, his pain was not attributed to pes planus.  This disability was not mentioned at all, and another condition instead was diagnosed.  

Due to the fact that the Veteran did not seek treatment for pes planus during service and did not indicate that pes planus was a problem during his deployment, B.B., DPM, opined in May 2011 that this disability was not aggravated beyond natural progression during service.  This opinion was rendered after extensive review of the claims file, as noted above.  It therefore was fully informed by not only by the Veteran's service treatment records but also by the post-service evidence and the assertions of him and his representative.

Direct service connection cannot be granted under Hickson and Barr in this case absent a showing that the Veteran's preexisting pes planus was aggravated during service.  As this showing has not been made, direct service connection pursuant to this caselaw is denied.  

No discussion of direct service connection under Savage and Barr as well as under 38 C.F.R. § 3.303(d) is merited.  Continuity of symptomatology pursuant to this caselaw is irrelevant in cases such as this one concerning whether there was in-service aggravation of a preexisting disease.  This statute, which addresses in-service incurrence of a disease, also is irrelevant in such cases.

Turning to secondary service connection, the Board notes that service connection currently is in effect for ulcerative proctitis and gastrointestinal reflux disease, chronic low back strain, tinnitus, and migraine headaches.  There has been no showing that the Veteran's pes planus was proximately caused or aggravated by any of these disabilities.  Such causation indeed appears to be impossible given that the pes planus has been found to be partially congenital.  It is difficult to conceive of how such aggravation would exist between pes planus and ulcerative proctitis and gastrointestinal reflux disease, tinnitus, or migraine headaches.  These disabilities do not even concern the same system of the body as pes planus.  The chronic low back strain disability and pes planus both are musculoskeletal in nature, but no evidence linking the two exists.  Accordingly, secondary service connection under Allen is denied.

Consideration has been given to the benefit of the doubt in reaching the determination made herein.  This doctrine does not apply, however.  For each of the reasons above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for flat feet.


ORDER

Service connection for flat feet is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


